“oy

 

. Case 1:12-cr-00435 Document 166 Filed on 03/25/21 in TXSD Page 1 of 11

4

United States Courts
mm District of Texas
Southe FILED

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS MAR 25 2021
BROWNSVILLE DIVISION
Nathan Ochsner, Clerk of Court
UNITED STATES OF AMERICA §
| § | |
v. § CRIMINAL NO. 1:12-CR-435-S1
-§. |
TOMAS YARRINGTON RUVALCABA, §
Defendant. §
PLEA AGREEMENT

The United States of America, by and through Jennifer B. Lowery, Acting United States
Attorney for the Southern District of Texas, and Karen Betancourt, Assistant United States
. Attorney, and the defendant, TOMAS YARRIN GTON RUVALCABA (“Defendant”), and
Defendant’s counsel, pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure,
state that they have entered into an agreement, the terms and conditions of which are as follows:

Defendant’s Agreement

1. Defendant agrees to plead guilty to Count THREE of the Indictment. Count THREE
charges Defendant with Conspiracy to Launder Monetary Instruments, in violation of Title 18,
United States Code, Section 1956(h). Defendant, by entering this plea, agrees that he is waiving
any tight to have the facts that the law makes essential to the punishment either charged in the
indictment, or proved to a jury or proven beyond a reasonable doubt.

Punishment Range
'2. The statutory maximum penalty for each violation of Title 18, United States Code,
Section 1956(h), is imprisonment of not more than twenty years and a fine of not more than
$500,000 or twice the value of the monetary instruments or funds involved in the offense.
Additionally, Defendant may receive a term of supervised release after imprisonment of not more

than three years. See Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2).
 

Case 1:12-cr-00435 Document 166 Filed on 03/25/21 in TXSD Page 2 of 11

Defendant acknowledges and understands that if he should violate the conditions of any period of —
supervised ‘release which may be imposed as part of his sentence, then Defendant. may be
imprisoned for two years, without credit for time already served on the term of supervised release
‘prior to such violation. See Title 18, United Stated Code, sections 3559(a)(3) and 3583(e)(3).
~ Defendant understands that he cannot have the imposition or execution of the sentence suspended,
not is he eligible for parole.
Mandatory Special Assessment
3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment _
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.
Immigration Consequences
4. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status. Defendant understands that if he is not a citizen of the United States, by
pleading . guilty he may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant understands that if he is a naturalized
United States citizen, pleading guilty may result in immigration consequences, such as
denaturalization and potential deportation or removal from the United States. .Defendant’s
attorney has advised Defendant of the potential immigration consequences resulting from |
Defendant’s plea of guilty, and Defendant affirms that he wants to plead guilty regardless of any

immigration consequences that may result from the guilty plea and conviction.
a

Case 1:12-cr-00435 Document 166 Filed on 03/25/21 in TXSD Page 3 of 11

Waiver of Appeal and Collateral Review

5, Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence |
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28,-United States Code, section 2255. In the event
Defendant files a notice of appeal following the imposition of the sentence or later collaterally
attacks his conviction or sentence, the United States will assert its rights under this agreement and
seek specific performance of these waivers. |

6. Th agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court, Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that he may have received from his counsel; the United
States or the Probation Office, is a prediction and not a promise, did not induce his guilty plea, and
is not binding on the United States, the Probation Office or the Court. The United States does not °
make any promise or representation concerning what sentence the defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States vy. Booker, 543 US. 220 (2005).

Accordingly, Defendant understands that, although the Court must consult the Sentencing

 
at

Case 1:12-cr-00435 Document 166 Filed on 03/25/21 in TXSD_ Page 4 of 11

Guidelines and must take them into account when sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the caloulated guideline range.
7. Defendant understands and agrees that each and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.
The United States’ Agreements
8. The United States agrees to each of the following: - -

(a) If Defendant pleads guilty to Count THREE of the indictment and persists:
in that plea through sentencing, and if the Court accepts this plea agreement, the

- United States will move to dismiss any remaining counts of the indictment at the
time of sentencing;

(b) If the Court determines that Defendant qualifies for an adjustment under
section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level
prior to operation of section 3E1.1(a) is 16 or greater, the United States will move
under section 3E1.1(b) for an additional one-level reduction because Defendant
timely notified authorities of his intent to plead guilty, thereby permitting the
United States to avoid preparing for trial and permitting the United States and the
Court to allocate their resources more efficiently;

(c) The United States agrees to recommend a sentence at the low end of the
advisory Sentencing Guideline; and

(d) Pursuant to Title 18 United States Code 3583, the United States will

recommend that the Defendant receive credit towards any sentence imposed in this

case for time spent awaiting extradition from Italy. Since that time was in official

detention for this offense and was not credited against any other sentence, the:
Defendant should receive 377 days credit to this sentence (calculated from the date

of arrest of April 9, 2017 1 in Italy to April 20, 2018, the date of extradition to the

United States).

Agreement Binding - Southern District of Texas Only
_ 9. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses

. arising from conduct charged in the indictment. This plea agreement binds only the United States

 
- Case 1:12-cr-00435 Document 166 Filed on 03/25/21 in TXSD Page 5 of 11

United States Attorney’s Office.
United States’ Non-Waiver of Appeal
10. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:
(a) to bring its version of the facts of this case, including its evidence file and
any investigative files, to the attention of the Probation Office i in connection with
that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing; -

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to filea pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and

Attorney’s Office for the Southern District. of Texas and Defendant. It does not bind any other

(e) to appeal the sentence imposed or the manner in which it was determined.
| Sentence Determination

11. | Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
“provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and- including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be ©
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
. regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. Ifthe Court should impose any sentence

5

 
Case 1:12-cr-00435 Document 166 Filed on 03/25/21 in TXSD Page 6 of 11

“up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.

Rights at Trial -

‘12. Defendant understands that by entering into this agreement, he surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant °
include the following:

(a) If Defendant persisted ina plea of not guilty to the charges, defendant would
have the right to a speedy jury trial with the assistance of counsel. The trial may
be conducted by a judge sitting without a jury if Defendant, the United States, and
the court allagree. ;
(b) | ‘Ata trial, the United States would be required to present witnesses and other
evidence against Defendant. Defendant would have the opportunity to confront
._ those witnesses and his attorney would be allowed to cross-examine them. In turn,

_ Defendant could, but would not be required to, present witnesses and other
evidence on his own behalf. If the witnesses for Defendant would not appear
voluntarily, he could require their attendance through the subpoena power of the
court; and
(c) Atatrial, Defendant could rely on a privilege against self-incrimination and -
decline to testify, and no inference of guilt could be drawn from such refusal to
testify. However, if Defendant desired to do so, he could testify on his own behalf.

Factual Basis for Guilty Plea
13. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Count THREE of the indictment. If this case were to proceed to trial, the United States could
prove each element of the offense beyond a reasonable doubt. The facts, among others, would be

offered to establish Defendant’s guilt are put forth in the attached Plea Packet Memo, Factual

Summary.

 
Case 1:12-cr-00435 Document 166 Filed on 03/25/21 in TXSD Page 7 of 11

Breach of Plea Agreement
_ 14. If Defendant should fail in any way to fulfill completely all of the obligations under

this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s. plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United -
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

| Restitution, Forfeiture, and Fines — Generally

15. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States. |

16. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the

United States to obtain tax information, bank account records, credit histories, and social security

 
Case 1:12-cr-00435 Document 166 Filed on 03/25/21 in TXSD Page 8 of 11

information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure,

_ 17. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his assets to deliver all funds and records of such assets to the United States.

18. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are.separate obligations. |
| Restitution
19. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of |

conviction. Defendant understands and agrees that the Court will determine the amount of

restitution to fully compensate the victim(s). Defendant agrees that-restitution imposed by the

~ Court will be due and payable immediately and that Defendant will not attempt to avoid or delay

payment. Subject to the provisions of paragraph 5 above, Defendant waives the right to challenge

in any manner, including by direct appeal or in a collateral proceeding, the restitution order

imposed by the Court.

Forfeiture
20. Defendant stipulates and agrees that any interest he has in the property listed in the
Indictment’s Notice of Forfeiture (and-in any supplemental Noticés) is subject to forfeiture, and

Defendant agrees to the forfeiture of his interest in that property. In particular, but without

 
Case 1:12-cr-00435 Document 166 Filed on 03/25/21 in TXSD Page 9 of 11

limitation, Defendant stipulates that his interest, if any in the following specific property, otherwise

_ known as 149 Windward Drive, Port Isabel, Texas, is subject to forfeiture:

A residence on Windward Drive, Port Isabel, Texas, more particularly
described as: Lot One (1), Block (1), RACE SUBDIVISION, City of Port
Isabel, Cameron County, Texas, according to the Map or Plat thereof recorded
in Cabinet 1, Slot 1681-B, Map Records of Cameron County, Texas.

21. Defendant agrees to waive any and all interest in any asset which is the. subject of a

~ related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

22. Defendant consents to the order of forfeiture becoming final as to Defendant

immediately following this guilty plea, pursuant to Federal ‘Rule of Criminal Procedure

 32.2(6)(4)(A).

23. Subject to the provisions of paragraph 5 above, Defendant waives the right to

_ challenge the forfeiture of property in any manner, including by direct appeal or in a collateral

proceeding. -
Fines
24. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by

the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay

payment. Subject to the provisions of paragraph 5 above, Defendant waives the right to challenge

the fine in any manner, including by direct appeal or in a collateral proceeding.
Complete Agreement
25. This written plea agreement, consisting of 11 pages, including the attached addendum.
of Defendant and his attorney, constitutes the complete plea agreement between the United States,

9

 
Case 1:12-cr-00435 Document 166 Filed on 03/25/21 in TXSD’ Page 10 of 11

Defendant, and Defendant’s counsel. No promises or representations Have been made by the
United States except as set forth in writing in this plea agreement. Defendant acknowledges that
no threats have been made against him and that he is pleading guilty freely and voluntarily because
he is guilty. | | |

26. Any modification of this plea agreement must be in writing and signed by all parties.

"Filed to Oda Texas, on MN GN aN WS, 2021.

TY annals

 

 

‘Befefidant ,
Subscribed and sworn to before me on Mane LS — , 2021.
NATHAN OCHSNER, Clerk

. UNITED STATES DISTRICT CLERK

q

By: SM. De
Deputy. United States District Clerk

APPROVED:

Jennifer B. Lowery
Agting United States Attorney

 
 
 

   
    

Karen Betanco : hris Flood
Assistant United States Attorney Attorney for Defendant Tomas Yarrington
~ Southern District of Texas - Ruvalcaba

10

 
, Case 1:12-cr-00435 Document 166 Filed on 03/25/21 in TXSD Page 11 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
‘BROWNSVILLE DIVISION
UNITED STATES OF AMERICA §
v. , § CRIMINAL NO. 1:12-CR-435-S1
§

TOMAS YARRINGTON RUVALCABA,
Defendant. §

PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant his rights with respect to the pending indictment. I
have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements and I have fully and carefully explained to Defendant the provisions of
those Guidelines which may apply in this case. I have also explained to Defendant that the .
Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum
allowed by statute per count of conviction. Further, I have carefully reviewed every part of this
plea agreement with Defendant. To. my knowledge, Defendant's decision to enter into this

ormed and voluntary one. ,
} on ;
| % 28 - Cory

cis] beds Rtomeyfor Defendant Date

  
 
 

 

agreement is ane}

 

_ [have consulted with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has fully explained, and I understand, all my rights
with respect to the provisions of the United States Seritencing Commission’s Guidelines Manual
which may apply in my case. I have read and carefully reviewed every part of this plea agreement
with my attorney. I understand this agreement and I voluntarily agree to its terms.

(\auen re Z- 16+ Lory

—Defendant, TeMAS YARRINGTON RUVALCABA Date
lt

 

 

 
